Title: To George Washington from B. Francis, 25 May 1792
From: Francis, B.
To: Washington, George



Sir
Boston, May 25. 1792.

A person who has been sometime in America, takes the liberty to address you on the subject of Metals.
The want of Metals in a country inhabited by an ingenious and diligent people, must greatly retard their progress in manufactures, and operate as a check upon their population. The enquiry after the existence of the ores of the useful metals, in the United States has not, to my knowledge, ever been prosecuted in such a manner, and by such means, as to prove that they are, or are not, to be met with, in situations convenient for working to effect, and in such quantity as to promote their production.
If the analogy which is found to prevail throughout the greater parts of Nature holds good in the Continent of North-America, we may reasonably expect from its great extent; its mountains, vallies, springs of water impregnated with minerals, and the metals which without much seeking for are already found, that not only the useful metals, but fossils that are the basis of several extensive manufactures, or of so much service to agriculture, or use in medicine, maybe discovered of almost equal benefit to the States as a view of Silver or Gold. By analogy in this case, I do not mean that, because the continent of Europe produces the useful fossils, the same precisely maybe expected from the bowells of America, but I mean that the uniformity discovered to predominate in the arrangement of the strata throughout the continent

 

of Europe, and on other parts of the Globe where they have been dug into, qualifies us to presume, that a similar arrangement prevails over all parts of the Earth.
The most natural position of the strata of our Globe, is that which the Solid parts of any mixture would take if left to subside viz. Horisontal: But the following representation will convey my idea much better. This drawing represents a section of the surface of the Earth, to the depth of five strata, their natural position; they are generally found of various thickness, and may also be distinguished by their productions. This position seldom occurs, and when it does it is not of much extent; most commonly they lie in directions similar to the following.
In this section the strata have been thrown out of their natural position by some immense force from beneath: this we presume, because the stratums on the opposite sides of the valley A B correspond. At C is the section of a river.
This section maybe considered a continuation from B in the foregoing. At D is an interruption, and the chasm is filled up with rubble: At E the strata are thrown into a position almost perpendicular. By comparing these representations with the rocks and mountains of any country, or with accurate engravings of such prospects, it will appear that the recognition of any particular stratum will be no difficult matter to a mineralist. It will hence also appear, That an acquaintance with the construction and arrangement of the external parts of the Globe, is indispensably necessary in all extensive subterraneous researches.
Metals seem to have an origin very different to the rocks in which they are found. This appears, not only from their greater specific gravity, but also from their not being imbedded in their substance but in their fissures, or between their laminæ.
Did my circumstances qualify me to gratify an inquisitive disposition, I should with great pleasure commence an enquiry into the arrangement, construction & produce of the strata in the United States. I am persuaded such a research would not only open a ⟨illegible⟩ of new Ideas, but if properly conducted would enable the country to judge of its subterranean resources, would be a good foundation for its natural History, would promote Industry, the study of chymistry, and the prosecution of Manufactures. But as the restraints I labour under will deny my attempting it while they exist, I have presumed to address this to you,

Sir, with a tender of my services, in case Such an enquiry should appear to merit your patronage & encouragement; & am, Your most obedt Servt

B. Francis.


P.S. My Business will occasion my going to New-York in about fourteen days, where I shall continue sometime, and where a Letter addressed to me at the Post-Office will be sure to come into my hands.

